                 Case 19-61612-grs                       Doc 11        Filed 01/07/20 Entered 01/07/20 17:53:06                                         Desc Main
                                                                       Document      Page 1 of 3

 Fill in this information to identify the case:
 Debtor name Izard County Medical Center, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adams and Reese                                                                                                                                                            $9,621.18
 LLP
 C/O Garrett Zoghby
 Dept 5208, PO Box
 2153
 Birmingham, AL
 35287
 Arkansas Hospital                                                                                                                                                        $28,639.00
 Assn
 C/O Bo Ryall
 419 Natural
 Resources Drive
 Little Rock, AR
 72205
 Baxter Regional                                                                                                                                                      $1,100,000.00
 Medical Center
 C/O Ron Peterson,
 President & CEO
 624 Hospital Drive
 Mountain Home, AR
 72653
 Baxter Regional                                                                                                                                                          $99,782.00
 Medical Ctr-Lab
 Cultures
 C/O Ron Peterson,
 President & CEO
 624 Hospital Drive
 Mountain Home, AR
 72653




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61612-grs                       Doc 11        Filed 01/07/20 Entered 01/07/20 17:53:06                                         Desc Main
                                                                       Document      Page 2 of 3

 Debtor    Izard County Medical Center, LLC                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Calico Rock Med                                                                        Disputed                                                                        $300,000.00
 LLC
 C/O Darren Gibbs
 Law Offices of
 Darren A. Gibbs,
 PLLC
 3729 N. Crossover
 Road, Suite 111
 Fayetteville, AR
 72703
 Central Tox LLC                                                                                                                                                        $148,500.00
 525 Round Rock W.
 Cr.
 Round Rock, TX
 78681
 Centurylink                                                                                                                                                              $41,638.42
 Communication LLC
 C/O Max Holstead
 PO Box 4300
 Carol Stream, IL
 60197
 Correct Care, Inc.                                                                                                                                                     $123,173.47
 C/O Nancy Scearce
 229 Saint John Ln
 Covington, LA
 70433
 Dean Dorton Allen                                                                                                                                                        $25,050.00
 Ford, PLLC
 C/O Jason Miller
 250 W Main St
 Suite 1400
 Lexington, KY 40507
 Emergence                                                                                                                                                                $10,806.00
 Teleradiology
 C/O Earl B. Maes,
 MD
 205 Park Central
 East
 Suite 516
 Springfield, MO
 65806
 Entergy                                                                                                                                                                    $8,840.13
 C/O Jon Majewski
 PO Box 8101
 Baton Rouge, LA
 70891
 Healthland CPSI                                                                                                                                                      $1,099,740.75
 C/O Troy Dolly
 6600 Wall Street
 Mobile, AL 36695




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61612-grs                       Doc 11        Filed 01/07/20 Entered 01/07/20 17:53:06                                         Desc Main
                                                                       Document      Page 3 of 3

 Debtor    Izard County Medical Center, LLC                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Humana Health Care                                                                                                                                                       $27,948.59
 Plans
 PO Box 931655
 Atlanta, GA 31193
 Izard Co. Tax                                                                                                                                                            $17,537.11
 Collector
 C/O Paul Womack
 15 Spring Street
 Suite C
 Melbourne, AR
 72556
 Mallard Gardner,                                                                                                                                                         $72,045.01
 PLLC
 C/O Gabriel Mallard
 1422 Scott Street
 Little Rock, AR
 72202
 McKesson                                                                                                                                                                 $17,544.65
 Medical-Surgical
 C/O Jolette Phillips
 PO Box 660266
 Dallas, TX 75266
 Office of Health                                                                                                                                                         $16,800.00
 Information Tech
 1501 N. University
 Suite 420
 Little Rock, AR
 72207
 Strateq Health                                                                                                                                                           $67,000.00
 C/O MengChee Loh
 7700 Windrose Ave
 Suite G300
 Plano, TX 75024
 Welch, Couch &                                                                                                                                                           $35,100.00
 Company, P.A.
 C/O Bill Couch
 P.O. Box 2094
 Batesville, AR 72503
 White River                                                                                                                                                            $136,098.71
 Planning and
 Development
 C/O Regan Miller
 PO Box 2396
 Rowlett, TX 75030




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
